DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120165759 A1 to Rogers, et al. (hereinafter Rogers).
Regarding claim 1, Rogers anticipates a device to measure a subdermal tissue parameter [0022, 0280] comprising:
a substrate (30) [0245] (Fig 1c, part A);
a thermal actuator (resistive heater 110) supported by the substrate [0245] (Fig 1c, part A);
at least one temperature sensor (100) supported by the substrate [0245] (Fig 1c, part A); and
an insulating layer (barrier layer 50) supported by the substrate [0245] (Fig 1c, part A), wherein the insulating layer thermally insulates the thermal actuator and the temperature sensor ([0219, 0245], barrier layer 50 is configured to thermally insulated the resistive heater 110 and temperature sensor 100 encapsulated therein by being a thermal insulator having a thermal conductivity between 0.001 to 0.3 W/mK) (Fig 1c, part A); wherein
the insulating layer is characterized by a thermal conductivity less than or equal to 0.1 W/m*K ([0219, 0245], barrier layer 50 can have a thermal conductivity between 0.001 to 0.3 W/mK, which overlaps the claimed range).

Regarding claim 2, Rogers anticipates the device of claim 1, wherein the insulating layer (barrier layer 50) is characterized by a thermal conductivity selected from the range of 0.01 W/m*K to 0.1 W/m*K ([0219, 0245], barrier layer 50 can have a thermal conductivity between 0.001 to 0.3 W/mK, which overlaps the claimed range).

Regarding claim 3, Rogers anticipates the device of claim 1, wherein the insulating layer (barrier layer 50) at least partially encapsulates said the thermal actuator (resistive heater 110) and the temperature sensor (100) [0245] (Fig 1c, part A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018035525 A1 is mentioned because it discloses a subdermal temperature unit like that of claim 1. US 20120238901 A1 is mentioned because it discloses a subdermal temperature measuring patch comprising thermal insulation of the desired thermal conductivity. US 20160113518 A1 is mention because it discloses a subdermal thermal blood flow sensing arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791